Mr. Justice AIercuk
delivered tbo opinion of the Court, March 20th 1882.
The first assignment of error is the refusal of the court to quash the indictment. The complaint is that it does not aver in what way or manner the murder was committed. Such objection is without force, since the Act of 31st March 1860. Section 20 thereof declares: “it shall he sufficient in every indictment for murder, to charge that the defendant did feloniously, willfully and of his malice aforethought, kill and murder the deceased.” Section 11 provides that “every indictment shall be deemed and adjudged sufficient and good in law, which *398charges the crime substantially in the language of the Act prohibiting the crime.”
This indictment charges the murder in the language of the Act, to have been committed feloniously, willfully and with malice aforethought. Conceding this to bo so, it is contended the Act is in conflict with section 9 of the Declaration of Rights, which declares that in all criminal prosecutions, the accused has á right to demand the nature and cause of the accusation against him. The aigument is based on the assumption that “nature and cause” are equivalent to “mode or manner.” They are clearly distinct. The nature and cause of a criminal prosecution is sufficiently averred by charging the crime alleged to have been committed. This must be done. The mode or manner refers to the instrument with which it was committed, or the specific agency used to accomplish the result. It is not necessary to aver either of these in the indictment. The 20th section of the Act is, therefore, not in conflict with the organic law. Cathcart v. Commonwealth, 1 Wright 108; Campbell v. Same, 3 Norris 187. Whenever one before trial needs more specific' information than is contained in the indictment, to enable him to make just defence, it may be obtained on proper application to the court.
The second specification is to permitting the Commonwealth to give evidence of a separate and distinct offence, from that for which the accused was being tried. If that other offence, in fact, was separate and distinct from the one charged in the indictment, it is important to consider the purpose for which the evidence was offered. It is true, a defendant cannot be convicted of the offence charged, merely because he has committed another offence, either of a similar or a dissimilar kind. Hence, as a general rule, evidence of his participation in another independent and distinct crime, cannot be received simply for the purpose of proving his commission of the offence for which he is on trial: Whar. Crim. Ev. § 30; Coleman v. People, 55 N. Y. 90; State v. Renton, 15 N. H. 174; Commonwealth v. Campbell, 7 Allen 542; Shaffner v. Commonwealth, 22 P. F. Smith 60. It cannot be received to impeach his general character, nor merely to prove a disposition to commit crime. Yet under some circumstances, evidence of another offence by the defendant may be given. Thus it may be to establish identity; to show the act charged was intentional and willful, not accidental ; to prove motive; to show guilty knowledge and purpose, and to rebut any inference of mistake; in case of death by poison, to prove the defendant knew the substance administered, to be poison; to show him to be one of an organization banded together to commit crimes of the kind charged; and to connect *399the other offence with the one charged, as part of the same transaction.
The plaintiff in error was on trial for the murder of his wife by poison. The evidence of the death of Mrs. Souder, was admitted under an offer to prove that she died by poison administered to her by him, while she was residing in his house, a few days before the death of his wife, that the arsenic administered to Mrs. Souder was of the same description as that found in the stomach of his wife : that the poison was administered to Mrs. Souder and to his wife in pursuance of a design on his part to obtain their property: to show his purpose and intent, and the system by’ which that purpose was to be accomplished, and to connect the death of both women with that purposo and intent; and also to rebut the theory that the death of Mrs. Goersen was the result of accident or suicide, or of the negligent or ignorant use or administering of arsenic by either his wife or by him. These purposes clearly brought the offer within the rule permitting the evidence of the other offence to be given. There was, therefore, no error in receiving the evidence.
The third assignment is without merit. The fourth assignment is to the charge of the court. The alleged errors therein are not assigned according to rule; yet the whole charge was filed and comes up as a part of the record duly certified.
The complaint is twofold, the one to stating portions of the evidence incorrectly to the jury, the other an omission to adequately instruct them on the important questions fairly arising under the evidence. We wTill consider them separately.
1. The court said “ the only physicians who saw her, besides her husband, both pronounced her very ill, and recommended remedies; but neither of them was asked to call again, or to take charge of the case, neither were the remedies recommended by them administered to her, showing, as the Commonwealth alleges, they were called in, as in the case of her mother, for the mere purpose of getting a certificate to bury her, and with no wish to effect a cure.”
A reference to the evidence shows that Dr. John II. Ilaynes visited Mrs. Goersen on the evening of Friday, the 2d of April, and his brother, Dr. Francis L. Haynes, visited her on the evening of Saturday, the 3d, and she died on Sunday morning, the 4th of April. The former left a prescription for her. Sarah E. Souder, the attendant on Mrs. Goersen, and a witness called by the Commonwealth, testified that Dr. Goersen “ went for the medicine ordered by Dr. Haynes, came back and administered it to her, once.” On Saturday evening the other doctor, Haynes, administered a hypodermic injection of sulp. morphia into her arm, wrote a prescription, gave directions for its use, and requested her to send Dr. Goersen over as soon as he came *400in. The latter called on Dr. Haynes the same evening. The latter “advised him not to administer the morphine powder if she became drowsy.” Still later in the evening, the doctor sent his brother, Robert W. Haynes, who told Dr. Goersen not to give the medicine if she was sleeping. Each physician pronounced her very sick when he visited her. Thus there was evidence to submit to the jury to find whether some of the medicine prescribed on Friday evening was not in fact administered to her, and if none was on Saturday evening, whether it was not in pursuance of the directions of Dr. Haynes, and not by reason of any improper motive of Dr. Goersen, and whether she was not then beyond the curative power of medical skill.
It is further complained that the court said, Mrs. Souder, “ by her will dated the 8th of March, had left all her interest in her deceased husband’s estate to her daughter and the prisoner.” An examination of the will of Mrs. Souder shows she devised to them only her “ personal things and everything in the house,” and made no reference to the estate of her deceased husband. The will of her husband gave her nothing beyond a support and maintenance during her natural life, so she acquired from him nothing to devise.
2. This is not the case of an entire omission to charge on the law and the evidence, beyond answering the points submitted in behalf of the plaintiff in error, for they were all affirmed. The error consists in prominently presenting the theory and strong features of the prosecution, and ignoring those of the defence. The defendant was a physician,, and a person of intemperate habits. He kept medicines in a closet in his house. He was frequently in an improper condition to administer them. The Commonwealth proved by Sarah E. Souder, that she held the lamp for him while he mixed and administered to his wife some medicine, which is claimed to have been arsenic. If so, in view of his habits, the question arose, was it administered intentionally, or through gross negligence ?
There was evidence that on the day of her mother’s funeral, and afterwards, Mrs. Goersen was despondent, and expressed the opinion that she would not live long. It also appears that at one time she had in her hand a small vial with skull and cross-bones on it, and Dr. Goersen sprung and caught her hand, and took it from her, telling the witness, at the time, there was poison in it. The counsel for the Commonwealth manifestly saw the force of these two aspects of the case. As has already been shown, the evidence of the death of Mrs. Souder was admitted under its offer to rebut the theory of the death of Mrs. Goersen being the result of accident or suicide, or of the negligent or ignorant use or administering of arsenic by him or *401by his wife. Although the evidence given bore directly on these two'theories, the learned judge omitted to bring any of the details thereof to the attention of the jury, as questions worthy of their consideration. The burden of proof rests on the Commonwealth to establish the guilt of the accused beyond a reasonable doubt, and therefore a duty rested on it to rebut all other reasonable theories that might be deduced from the evidence : Turner v. Commonwealth, 5 Norris 54.
We are unable to discover any act on the part of Dr. Goersen, tending to prove undue influence on the mind of Mrs. Goersen, in the disposition of her property. On the contrary, the will which she executed appears to have been the result of a free exercise of her unbiassed judgment, and dictated by her when he was not present.
In view of the condition of Dr. Goersen soon after the death of his wife, much importance should not be given to the fact of his unwillingness, at first, to have an inquest held upon her body. It appears by the evidence of Charles A. Souder, an uncle of the deceased, that he talked to Dr. Goersen, on the subject, that the latter “ asked if I thought it best to have an inquest. I advised one, and he said he was satisfied.”
Without designating other omissions, wo think the substantial and controlling theories naturally arising from the evidence were not, as they should have been, presented to tbe consideration of the jury. The charge inadaquately presented the case, in view of the circumstantial character of the evidence, and the gravity of the crime charged. The fourth specification is sustained.
Judgment reversed, and a venire facias de novo awarded.